Citation Nr: 1031379	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals, thoracic and lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served in the Michigan Army National Guard from June 
1980 to August 1995.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan. 


FINDINGS OF FACT

Throughout the applicable period the Veteran's residuals, 
thoracic and lumbar strain, have not been manifested by forward 
flexion of the lumbar spine to 30 degrees or less, ankylosis, 
incapacitating episodes or other neurological manifestations.


CONCLUSION OF LAW

Throughout the rating period on appeal the criteria for an 
evaluation in excess of 20 percent for the Veteran's residuals, 
thoracic and lumbar strain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim. In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in September 2005.  Although the notice provided did not 
address effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the claim 
for an increased evaluation is being denied, and hence effective 
date will be assigned with respect to this claimed condition.  
Id.

VA has obtained the Veteran's service treatment records and VA 
records, and afforded the Veteran a physical examination and 
obtained a medical opinion as to the severity of his disability.  
The Board finds that the examination report is adequate for the 
purpose of deciding the increased rating claim herein.  During 
the examination, the examiner elicited from the Veteran his 
history of complaints and symptoms, and provided clinical 
findings detailing the examination results.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.

In a July 2010 Written Brief Presentation the Veteran's 
representative requested further examination, noting that the 
Veteran had last been afforded a VA examination nearly 5 years 
ago.  His representative related that it was "certainly possible 
the condition worsened over the previous five years" and that 
"[a]ny decision rendered by the Board would be based upon stale 
medical evidence."  When it is asserted that the severity of a 
service-connected disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  Nonetheless, the Board is not required 
to remand an appealed disability benefit claim solely because of 
the passage of time since an otherwise adequate examination 
report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  The 
Veteran's representative does not allege that the Veteran's 
service-connected disability has increased in severity since his 
October 2005 VA examination or that this examination.  Rather, 
the representative speculates that the October 2005 VA 
examination report is "stale" and that a worsening since that 
time is "possible."  Thus, the Board finds that the 
representative's statement does not constitute evidence of an 
actual worsening so as to warrant another examination.  The Board 
further notes, as described below, the Veteran's January 2006 
inability to perform straight leg raise testing due to pain.  
However, only 2 months thereafter he was able to perform this 
test during a physical therapy session.  Accordingly, the Board 
does not find that this isolated incident indicates a permanent 
increase in the severity of his disability triggering the need 
for a new VA examination.  In short, the Board does not find that 
a remand for further examination is warranted.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14.  Notwithstanding the above, VA is required to 
provide separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Intervertebral disc syndrome (preoperatively or postoperatively) 
will be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  According to the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes:

A 40% rating requires evidence of incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.

A 60% rating requires evidence of incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.  
Note (1): For purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment will be evaluated on 
the basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic 
Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (ankylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic 
Code 5242 (degenerative arthritis of the spine) (see also, 
Diagnostic Code 5003), Diagnostic Code 5243 (intervertebral disc 
syndrome) are evaluated as follows (unless intervertebral disc 
syndrome is rated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

A 30% rating requires forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the cervical spine.

A 40% rating requires evidence of unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100% rating requires evidence of unfavorable ankylosis of the 
entire spine.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
is zero to 45 degrees, and left and right lateral rotation is 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion is zero to 30 degrees, and left 
and right lateral rotation is zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
5 degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2009) allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2009) 
provides that consideration also be given to weakened movement, 
excess fatigability and incoordination.



Factual Background and Analysis

The Veteran filed his claim for an increased evaluation in August 
2005.  He related that his back condition had caused him constant 
pain.  

A September 2005 VA urgent care triage note notes a complaint of 
chronic low back pain for the past 3 years.  At this time, the 
Veteran reported a pain level of 9/10.  He apparently reported 
relief with naproxen.  

He was afforded a VA examination to address the current severity 
of this condition in October 2005.  At the time of the October 
2005 VA examination, the Veteran reported a painful low and 
middle back.  He described this pain as a constant, dull type, 
with an intensity of 7-8/10.  He did not use any back brace or 
cane.  Prolonged standing and walking increased the pain.  His 
activities of daily living were limited, but his work as a 
parking lot attendant was unaffected.  Repetitive motion did 
increase pain, but there was no loss of motion in this regard.  
There was no history of an acute episode of excruciating pain.  
There was no radiation of pain in the legs and the Veteran denied 
any bowel or bladder problems.  Medication seemed to help with 
the pain.  

Physical examination showed a healthy looking male, with a normal 
heel-toe gait.  Examination of the thoracic spine showed that it 
was straight and without any muscle spasm or atrophy.  His skin 
was healthy and there was no tenderness.  Flexion was slightly 
painful.  Examination of the low back revealed normal lumbar 
lordosis.  The pelvis was symmetrical without any tilting and 
there was no spasm or any scoliosis.  Extension was to 15 degrees 
with pain.  Flexion was to 50 degrees with pain.  Bilateral 
lateral flexion was to 20 degrees without any complaints.  
Bilateral rotation was to 20 degrees without any complaints.  
There was manifestation of incoordination without any weakness or 
fatigability.  Functional loss due to subjective complaint was 
absent.  Both lower limbs were negative for any neurological 
deficiency.  Straight-leg raising was to 50 degrees with negative 
Lasègue test.  X-rays of the thoracic and lumbar spine were 
normal, but for minor disc narrowing at L5-S1.  The examiner 
diagnosed normal thoracic spine without any disc pathology, and 
minimal disc narrowing at the L5-S1 level with limited motion of 
the lumbar spine.  Based upon examination and testing of the 
Veteran the examiner concluded that it was not likely that there 
would be any additional loss of motion due to pain, weakness, 
fatigability, and lack of endurance on repetitive use of the 
spine.  

A January 2006 outpatient follow-up progress note documents a 
complaint of low and thoracic back pain.  The Veteran complained 
of back pain, worsened with activity and relieved by rest.  The 
pain was localized to the lower lumbar area and non-radiating.  
The Veteran reported relief with naproxen, as well as muscle 
relaxants.  Examination of the back showed tenderness with muscle 
spasms in the lower lumbar area and the Veteran was unable to 
perform a straight leg test due to pain.  Thoracic and lumbar 
pain was assessed and it was noted that review of X-rays 
demonstrated degenerative joint disease.  The Veteran was 
referred to physical therapy.  

In March 2006 the Veteran apparently began undergoing physical 
therapy.  At this time he reported pain on bending forward, and 
on lateral bending to the left and right.  His low back was 
tender to palpation.  No sensory deficit was noted.  Sitting and 
standing balance were good.  FABRE and straight leg raise tests 
were negative and deep tendon reflexes were normal.  His 
functional mobility was assessed as 7/7.  

An August 2006 VA ambulatory care outpatient follow-up note 
documents a chief complaint of low and thoracic back pain, worse 
with activity and relieved by rest.  The pain was localized to 
the lower lumbar area, non-radiating and relieved by naproxen and 
muscle relaxants.  It was noted that the Veteran did not complete 
physical therapy.  Low back pain was assessed and the Veteran was 
prescribed Ultram.  

Initially the Board notes that the rating criteria pertaining to 
intervertebral disc syndrome (IVDS) are inapplicable to this 
case.  At no point has the evidence shown that the Veteran has 
IVDS or manifested symptoms compatible therewith.  See Bierman v. 
Brown, 6 Vet. App. 125, 126 (1994) (citing THE MERCK MANUAL at 
1515, (16th ed. 1992)).  Moreover, no evidence discloses, and the 
Veteran does not assert, that he was prescribed bed rest and 
treatment by a physician, a necessary predicate for consideration 
of these criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1).

Similarly, the criteria for consideration of a 30 percent 
evaluation are inapplicable.  Those criteria pertain to 
evaluation of the cervical spine.  In this case the Veteran's 
spinal disability does not pertain to that spinal segment; thus, 
those criteria are not for consideration.  Id. at Diagnostic 
Codes 5235-5242.

Accordingly, in order for an award of a 40 percent or greater to 
be warranted, the evidence must establish that forward flexion of 
the thoracolumbar spine is limited to 30 degrees or less, or that 
there is ankylosis, either favorable or unfavorable, of the 
thoracolumbar spine, or of the entire spine.  Recent VA 
examination showed flexion to 50 degrees, with consideration of 
the degree of limitation caused by pain.  Obviously, as the 
Veteran's spine retains a fair degree of range of motion there is 
no ankylosis, and ankylosis has never been clinically assessed.  
Ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury, surgical procedure.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis has also been defined as 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint.  Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996).  Accordingly, in the absence of 
such findings, an evaluation in excess of 20 percent is not 
warranted.  

The Board has also considered whether the Veteran is entitled to 
separate evaluations for any associated objective neurologic 
abnormalities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243, Note (1).  In this regard the October 2005 VA examination 
disclosed no neurologic deficiency of the lower limbs, straight 
leg raise testing was to 50 degrees with a negative Lasègue's 
sign.   Moreover, the Veteran denied any bowel or bladder 
problems.  As noted, the Board acknowledges the Veteran's January 
2006 inability to perform straight leg raise testing due to pain.  
However, only 2 months thereafter he was able to perform this 
test during a physical therapy session.  Thus, the limitation 
noted in January 2006 appeared to be an isolated incident, and 
not representative of the state of his disability throughout most 
of the period under consideration in this appeal.  No evidence of 
record otherwise demonstrates any associated neurologic 
abnormalities.  Accordingly, a separate evaluation is not 
warranted in this regard.  

Likewise the Board notes that the Veteran's disability 
encompasses both his lumbar and thoracic spine.  In this regard, 
separate consideration for each of these spinal segments is not 
proper.  The criteria provide only for such an evaluation in the 
event that the thoracolumbar and cervical spinal segments are 
involved in the disability.  This is not the case here as the 
Veteran's lumbar and thoracic (i.e. thoracolumbar) spine are 
involved.  Id. at Note (6)

Lastly, the Board notes the Veteran's representative's assertion 
that the October 2005 VA examination is deficient because it 
fails to reflect the amount of limitation range of motion due to 
pain.  See July 2010 Written Brief Presentation at page 2.  The 
Board finds this assertion unavailing.  The examiner clearly 
noted the point at which pain occurred, or did not occur, in each 
plane of motion and opined that it was not likely that there 
would be any additional loss of motion due to pain, weakness, 
fatigability, and lack of endurance on repetitive use of the 
spine.  The examiner also noted that repetitive motion caused 
increase pain, but that there was no loss of motion in this 
regard.  This clearly complies with the provisions of DeLuca. 

The Board has considered the Veteran's own assertions as to the 
severity of his disability.  However, even taking those into 
account, the preponderance of both the lay and medical evidence 
of record is against finding that an increased rating is 
warranted at any time during the pendency of this appeal.  Hart, 
supra.  Therefore, the benefit sought on appeal is denied.




ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals, thoracic and lumbar strain is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


